     2/8/2019                 Case 2:19-cv-00852-SMB   Document 1-1 Filed 02/08/19 Page 1 of 2
                                                   www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                    UNITED STATES DISTRICT COURT
                                                        DISTRICT OF ARIZONA


                                                          Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The data is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither replaces nor
supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an attachment to the Complaint
                                       or Notice of Removal.

                                                                                           City of Mesa; Michael Pezzelle ; James
                                                                                           Pollard ; Hoapili Baker ; Andrew Walag ;
 Plaintiff(s): Jennifer Lane                                                 Defendant(s): Brandon Ekren ; William Jones ; Jalyn
                                                                                           Bellows ; Donald Rudd ; , City of
                                                                                           Chandler; Garrett Dever
County of Residence: Maricopa                                               County of Residence: Maricopa
County Where Claim For Relief Arose: Maricopa


Plaintiff's Atty(s):                                                        Defendant's Atty(s):
Joel B. Robbins (Jennifer Lane )                                            John T. Masterson (City of Mesa; Michael Pezzelle ;
Robbins & Curtin, P.L.L.C.                                                  James Pollard ; Hoapili Baker ; Andrew Walag ; Brandon
301 East Bethany Home Rd., Suite B-100                                      Ekren ; William Jones ; Jalyn Bellows ; Donald Rudd )
Phoenix, Arizona 85012                                                      Jones, Skelton & Hochuli, PLC
602-285-0100                                                                40 North Central Ave., Suite 2700
                                                                            Phoenix, Arizona 85004
                                                                            602-263-1700


Jesse M. Showalter (Jennifer Lane )                                         Joseph J. Popolizio (City of Mesa; Michael Pezzelle ;
Robbins & Curtin, P.L.L.C.                                                  James Pollard ; Hoapili Baker ; Andrew Walag ; Brandon
301 East Bethany Home Rd., Suite B-100                                      Ekren ; William Jones ; Jalyn Bellows ; Donald Rudd )
Phoenix, Arizona 85012                                                      Jones, Skelton & Hochuli, PLC
602-285-0100                                                                40 North Central Ave., Suite 2700
                                                                            Phoenix, Arizona 85004
                                                                            602-263-1700


                                                                            Justin M. Ackerman (City of Mesa; Michael Pezzelle ;
                                                                            James Pollard ; Hoapili Baker ; Andrew Walag ; Brandon
                                                                            Ekren ; William Jones ; Jalyn Bellows ; Donald Rudd )
                                                                            Jones, Skelton & Hochuli, PLC
                                                                            40 North Central Ave., Suite 2700
                                                                            Phoenix, Arizona 85004
                                                                            602-263-1700


                                                                            J. Randall Jue (City of ChandlerGarrett Dever )
                                                                            Chandler City Attorney's Office
                                                                            P.O. Box 4008, MS602
     http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                 1/2
      2/8/2019                 Case 2:19-cv-00852-SMB   Document       1-1 Filed
                                                                    Chandler,           02/08/19
                                                                                   Arizona              Page 2 of 2
                                                                                                  85244-4008
                                                    www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

                                                                    480-782-4655



REMOVAL FROM MARICOPA COUNTY, CASE #CV2018-006346

II. Basis of Jurisdiction:                         3. Federal Question (U.S. not a party)

III. Citizenship of Principal Parties
(Diversity Cases Only)
                             Plaintiff:- N/A
                           Defendant:- N/A

IV. Origin :                                       2. Removed From State Court

V. Nature of Suit:                                 440 Other Civil Rights

VI.Cause of Action:                                Wrongful Death; Civil Rights 42 U.S.C. § 1983; Assault and Battery;
                                                   Negligence/Gross Negligence; Vicarious Liability;Joint and Several Liability;
                                                   Violation of 4th Amendment Rights to be Free from Unlawful Seizures and
                                                   Excessive Force; Violation of 14th Amendment Right to Due Process
VII. Requested in Complaint
                      Class Action: No
                    Dollar Demand:
                     Jury Demand: Yes

VIII. This case IS RELATED to Case Number CV2018-006346 assigned to Judge Connie Contes.

Signature: Joseph J. Popolizio

       Date: 02/08/2019

If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and change it.
Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014




      http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                          2/2
